Case 1:19-cv-00901-WJM-NRN Document 138 Filed 12/09/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00901-NRN

   MICHAELLA LYNN SURAT,

          Plaintiff,

   v.

   RANDALL KLAMSER, in his individual capacity, and
   CITY OF FORT COLLINS, a municipality,

         Defendants.
   ______________________________________________________________________________

    UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS TO EXHIBITS 12 & 13 TO
       PLAINTIFF’S CONSOLIDATED REPSONSE TO DEFENDANTS’ MOTION TO
            DISMISS AND MOTION FOR SUMMARY JUDGMENT [DOC. 128]
   ______________________________________________________________________________

          Plaintiff, through undersigned counsel and pursuant to D.C.COLO.LCivR. 7.2, hereby

   moves this Court to restrict public access to Exhibits 12 and 13 to Plaintiff’s Consolidated

   Response to Defendants’ Motion to Dismiss and Motion for Summary Judgment [Doc. 128],

   confidential exhibits were filed under Level 1 Restriction with the Notice of Confidential

   Exhibits [Doc. 129-1 and 129-2]. As grounds for this Motion, Plaintiff states as follows:

          1.      This Court entered the Protective Order on January 24, 2020. [Doc. 75.]

          2.      The Protective Order requires that in the event it is necessary for the parties to file

   Confidential Information with the Court in connection with any motion, the Confidential

   Information shall be filed in accordance with the requirements of D.C.COLO.LCivR 7.2. The

   parties agreed that any Confidential or Confidential-Attorneys Only information will be filed at

   Level I Restricted.
Case 1:19-cv-00901-WJM-NRN Document 138 Filed 12/09/20 USDC Colorado Page 2 of 4




           3.      Pursuant to the Protective Order, information that implicates statutory, regulatory,

   or common law right of privacy or protection, or otherwise contain nonpublic personal,

   personnel, employment, private, medical, tax or other information implicating privacy interests

   or safety and security concerns of either the Plaintiffs or Defendants may designate such

   documents or information as “Confidential.” [Doc. 75, ¶ 3.]

           4.      On December 1, 2020, Plaintiff filed her Consolidated Response to Defendants’

   Motion to Dismiss and Motion for Summary Judgment [Doc. 128].

           5.      Contemporaneously therewith, Plaintiff filed a Notice of Confidential Exhibits

   attaching Exhibits 12 and 13 as Level 1 restricted, giving access to the parties and the Court. See

   [Docs. 129-1 and 129-2].

           6.      Plaintiff has an interest in keeping these documents, which are Plaintiff’s medical

   records, confidential, as it contains Plaintiff’s private medical information.

           7.      Plaintiffs have considered a less restrictive alternative to a Motion to Restrict

   Access; however, due to the nature of the records, a less restrictive alternative is not available to

   Plaintiff at this time.

           8.      Plaintiff would suffer injury if access is not restricted because public access to

   their private and sensitive medical information would intrude on their right to privacy.

           9.      Plaintiff seeks a continued Level 1 Restriction limiting access to the Parties and

   the Court.

                        CERTIFICATION PURSUANT TO LOCAL RULE 7.1

           6.      Counsel for Plaintiff, Helen Oh, certifies that she conferred with counsel for


                                                     2
Case 1:19-cv-00901-WJM-NRN Document 138 Filed 12/09/20 USDC Colorado Page 3 of 4




   Defendants regarding the relief sought by this motion. Defendants stated that they do not oppose

   the relief therein.

           WHEREFORE, Plaintiff respectfully requests that the Court restrict public access to

   Exhibits 12 and 13 to Plaintiff’s Consolidated Response to Defendants’ Motion to Dismiss and

   Motion for Summary Judgment, filed with the Notice of Confidential Exhibits [Doc. 129-1 and

   129-2], and for any other relief deemed just and proper.

           Respectfully submitted this 9th day of December 2020.

                                                Respectfully Submitted,

                                                /s/ Helen Oh
                                                David A. Lane
                                                Andrew McNulty
                                                Helen Oh
                                                Killmer Lane & Newman LLP
                                                1543 Champa Street Ste 400
                                                Denver, CO 80202
                                                (303) 571-1000
                                                dlane@kln-law.com
                                                amcnulty@kln-law.com
                                                hoh@kln-law.com




                                                   3
Case 1:19-cv-00901-WJM-NRN Document 138 Filed 12/09/20 USDC Colorado Page 4 of 4




                                   CERTIFICATE OF SERVICE

           I certify that on this 9th day of December 2020, I electronically filed the foregoing with
   the Clerk of Court using the CM/ECF system which will generate a Notice of Electronic Filing to
   the following email addresses:

   Mark Ratner
   Hall & Evans, LLC
   1001 Seventeenth Street, Ste 300
   Denver, CO 80202
   ratnerm@hallevans.com
   303-628-3492
   Counsel for Defendants


                                                       s/ Jamie Akard
                                                       Jamie Akard
                                                       KILLMER, LANE & NEWMAN, LLP




                                                   4
